United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1495
                                   ___________

Boyd Lee Critel,                        *
                                        *
            Appellant,                  *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Curtis H. Evans; Gary F. Hatfield;      * District of Nebraska
Charles W. Campbell; Randy R.           *
Stoll; Unknown Does, 1 to 99,           *    [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                   Submitted: July 2, 1997
                       Filed: July 21, 1997
                             ___________
Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Boyd Lee Critel appeals from a final order of the United States District Court1
for the District of Nebraska, dismissing his complaint with prejudice for failing to
comply with Federal Rule of Civil Procedure 8, and denying his motions for default and




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.
for summary judgment. We have carefully reviewed the record and we affirm on the
basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-